Citation Nr: 1108738	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-10 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of right knee disability, currently rated as noncompensable.

2.  Evaluation of degenerative disc disease of the lumbar spine, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1979 to October 1981.

This case comes before the Board of Veterans Appeals (the Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was remanded by the Board in January 2009 for further development.  


FINDINGS OF FACT

1.  Right knee disability is manifested by flexion to 140 degrees and 0 degrees of extension with ligamentous stability.  

2.  Degenerative disc disease of the lumbar spine is manifested by forward flexion to 50 degrees and extension to 20 degrees with pain.


CONCLUSIONS OF LAW

1.  Right knee disability is no more than 0 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5010-5260.  

2.  Degenerative disc disease of the lumbar spine is no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5243.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters dated in May 2004, March 2006 and April 2009.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board notes that the Veteran was scheduled for VA compensation and pension examinations in May 2007, March 2009 and April 2010.  The Veteran failed to report.  The record contains no justifiable indication of the reason for the Veteran's failure to appear for his VA examination(s).  As such, as this appeal arises from his initial post-service claim for compensation, pursuant to 38 C.F.R. § 3.655(a), (b) (2010), the claim will be rated based on the evidence of record.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the Veteran's disabilities have not significantly changed and that a uniform rating is appropriate.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.  

The Veteran's right knee disability is rated under Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2010).  Diagnostic Code 5010 addresses arthritis due to trauma, while DC 5260 addresses limitation of flexion of the knee.  

Limitation of flexion is rated as noncompensable where flexion is limited to 60 degrees.  Flexion of the leg limited to 45 degrees warrants the assignment of a 10 percent rating; flexion limited to 30 degrees warrants the assignment of a 20 percent rating; and flexion limited to 15 degrees warrants the assignment of a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension is rated as noncompensable where extension of the leg is limited to 5 degrees.  Extension of the leg limited to 10 degrees warrants the assignment of a 10 percent rating; extension limited to 15 degrees warrants the assignment of a 20 percent rating; extension limited to 20 degrees warrants the assignment of a 30 percent rating; and extension limited to 45 degrees warrants the assignment of a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II

The Veteran's degenerative disc disease of the lumbar spine is rated under DC 5243.  Under this rating criteria, the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made either on the total duration of incapacitating episodes over the past 12 months.  

When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two week during the past 12 months, a minimum 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a (2010).

Note 1 to 38 C.F.R. § 4.71a, DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note 2 to DC 5243 provides that when rating on the basis of chronic manifestations, the orthopedic disabilities will be rated under the most appropriate orthopedic diagnostic code or codes and the evaluation of neurologic disabilities will be done separately using the most appropriate neurologic diagnostic code or codes.

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Analysis 

Right knee

Here, the evidence shows an assessment of degenerative joint disease, osteoarthritis affecting both knees in December 2003.  It was noted that the  Veteran suffered from chronic pain in both lower extremities of long term duration.  He complained of chronic pain in both knees.  Range of motion was adequate about the knees with crepitations felt along the range of motion.  Drawer and McMurray's signs were negative bilaterally.  

The Veteran was afforded a VA compensation and pension examination in June 2004.  During this examination, he reported a general knee history of pain, weakness, stiffness, swelling, heat and redness, instability or giving way, locking, fatigability, and lack of endurance.  He related that the right knee became painful two years ago with aching, stiffness, pain with mild swelling without of a history of instability.  

The Veteran reported that he had two episodes of severe knee pain requiring bedrest and the use of crutches and a wheelchair in the past 12 months.  Each episode lasted for duration of 4 to 5 days.  The Veteran had been unemployed for the last four years.  It was noted that the left and right knee were not painful on motion, and that range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare ups.  There was no evidence of heat, redness, swelling or tenderness of either knee.  His gait was antalgic secondary to the back pain with no functional limitations on standing or walking that were related to the knees.  Ankylosis was not present.  Range of motion of both knees showed 0 to 140 degrees out of 140 degrees of flexion and 0 out of 0 degrees of extension.  Stability, medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral menisci were intact for both knees.  McMurray test and Lachman test were negative.  Degenerative joint disease right knee less likely than not related to the service connected left knee was diagnosed.  

In September 2004, the  Veteran reported that he had pain on motion with his right knee.  He stated that the doctor will not let him return to work because of his knee and back disability. 

The Veteran related in March 2005 that he had pain on motion in his right knee and functional loss due to weakness, fatigue, and incoordination due to pain on motion on his right knee.  

An April 2006 VA treatment record noted that range of motion of the knees were adequate about both knees with crepitations felt along the range of motion.  Collateral ligaments were intact, and there was no evidence of knee effusion, swelling, heat, erythema, and/or tenderness about the knee.  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a compensable rating for right knee disability.  In this regard, the criteria for a compensable rating under Diagnostic Code 5260 for limitation of flexion are not met as the preponderance of the evidence is against a showing of flexion of the leg limited to 45 degrees.  Likewise, the criteria for a compensable rating under Diagnostic Code 5261 for limitation of extension are not met as the preponderance of the evidence is against a finding that extension of the leg is limited to 10 degrees.  

The Board notes that the only evidence which provides range of motion in degrees is the June 2004 VA examination that shows that the Veteran retains full flexion and extension without pain.  

The evidence is also devoid of a showing of ankylosis (DC 5256), recurrent subluxation or lateral instability (DC 5257), semilunar cartilage DC 5258 and 5259) and/or impairment of the tibia and fibula.  In this regard, while the Veteran the Board notes that the evidence reveals stability, medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral menisci were intact for both knees.  As such, the codes noted above are not applicable.

The Board has also considered the Veteran's statements asserting that his knee is painful, that he has instability and problems with prolonged walking and standing, and that he has functional loss due to weakness, fatigue, and incoordination due to pain on motion.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms like knee pain because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that his statements with regard to knee pain, instability, and functional loss due to such pain are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  These accounts are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Furthermore, the objective medical evidence of record clearly contradicts his statements.  For example, the 2004 VA examiner specifically found no pain on motion of the knee and found "no functional limitations on standing or walking that are related to the knee condition."  In addition, the examiner found no instability and no episodes of dislocation or recurrent subluxation.  Thus, the Veteran's accounts to the contrary are not credible.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 0 percent rating is appropriate for the Veteran's disability.  

Although the Veteran continued to report a worsening of his disability, he failed to appear for his scheduled May 2007, March 2009 and April 2010 examinations.  The Court has held that the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, without his cooperation and participation in additional, more contemporaneous VA knee examinations the Board must rely on the information available to assess the current severity of his service-connected disability.

In summary, to the extent that there is contemporaneous evidence of a clinical nature that can either support or contradict the Veteran's accounts relating his knee disability, such evidence fails to support the accounts.  Consequently, the Board finds that the Veteran's accounts relating to the severity of his knee disability are lacking in credibility.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, a rating higher than 0 percent disabling for right knee disability is not warranted. 

Lumbar Spine

The Veteran has appealed the denial of an initial evaluation higher than 20 percent disabling for low back strain.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The rating criteria is consistent with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  It is also consistent with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  

To warrant a higher, 40 percent, rating the evidence must show forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A higher, 40 percent, rating may also be granted if the evidence shows incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

Here, the evidence shows an assessment of chronic back pain as stable in May 2003.  In August 2003, the Veteran reported an increase in back pain since twisting his back while lifting a month ago.  There was no loss of bowel function.  

In December 2003, it was noted that the Veteran suffered from chronic low back pain of long term duration.  The pain was described as dull ache in the lower back with a sharp and shooting component radiating down the posterolateral aspect of both lower extremities all the way down to the feet.  Range of motion was limited about the lumbosacral spine.  He complained of pain in the feet to include burning and stinging along with numbness.  Sensation was adequate to touch in both upper and lower extremities, there was no evidence of sudomotor or vasomotor changes, no evidence of any atrophic changes, and motor power was adequate in both the upper and lower extremities.   Tender left low back and poor flexion was noted in April 2004.  

The Veteran was afforded a VA compensation and pension examination in June 2004.  During this examination, he complained of pain, weakness, stiffness, fatigability, and lack of endurance.  The back pain was reported to be below the belt line radiating to both legs to below on the left and above the right knee.  The back pain was described as aching and stiffness becoming sharp pain with movement.  The Veteran stated that he had two severe episodes of back pain in the past 12 months where he was hospitalized once for three days and once for seven days.  He reported having significant limitation of motion and functional impairment during flare ups.  There were no associated features or symptoms such as numbness, weakness, bladder complaints, bowel complaints, and/or erectile dysfunction.  The Veteran reported that he had pain when walking more than 100 feet or standing more than 15 minutes. 

Examination revealed forward flexion 0 to 50 degrees out of 90 degrees with pain, extension 0 to 20 degrees out of 30 degrees with pain, lateral flexion 0 to 20 degrees out of 30 degrees bilaterally with pain, and lateral rotation 0 to 25 degrees out of 30 degrees bilaterally with pain.  Range of motion was not additionally limited by fatigue, weakness, and/or lack of endurance following repetitive use or during flare ups.  He had painful motion with tenderness to the paravertebral muscles at L4-5 left greater than right.  Ankylosis was not present.  Neurological examination revealed intact findings for sensory, motor and reflexes.  Lasegue's sign was negative.  Degenerative disc disease with radiculopathy to the left leg, less likely than not related to service connected left knee condition was diagnosed.  

In September 2004, the Veteran indicated that he had neuropathy due to his back. He stated that the doctor will not let him return to work because of his back and knee disabilities.

An assessment in November 2004 revealed that the back showed some straightening of the lumbar lordosis.  Lateral bending, flexion and extension were all quite uncomfortable for the  Veteran.  Straight leg raising was essentially negative to 90 degrees bilaterally.  His neurological function was shown to be very good. Vibratory senses were intact in both the upper and lower extremities, and he had normal sensation to pinprick on his legs, feet and toes.  Knee jerks were 3+ and ankle jerks 2+ bilaterally and equally.

The Veteran related in March 2005 that he had functional loss due to weakness, fatigue, incoordination and pain in his lower back with radiating pain into the lower extremities.

In September 2005, the Veteran complained of numbness in the right anterior thigh and to a lesser extent left anterior lateral thigh.  He denied incontinence of bowel or bladder and reported occasional erections.  Motor examination revealed normal tone and strength throughout.  Sensory examination revealed mild decreased vibratory sense in the feet, mild decreased light touch sensation on both lateral anterior thighs and position sense and pinprick sensation intact.  Reflexes were trace to 1+ and equal throughout.  An assessment was given of mild degenerative lumbar spondylosis noted on prior MRI scan in 2003, but the examiner suspected most of the Veteran's pain was myofascial.  It was noted that there was evidence of bilateral meralgia paresthetica and that he may have a mild peripheral polyneuropathy with the most likely cause being underlying diabetes.  

An April 2006 treatment record revealed that sensation to touch was adequate in both upper and lower extremities, there was no evidence of sudomotor or vasomotor changes, no evidence of any atrophic changes, and motor power was adequate in both the upper and lower extremities.

Based on the evidence presented, the Board finds that the preponderance of the evidence is against the claim for a higher rating.  In this regard, the Board has considered whether a higher rating is warranted based on incapacitating episodes.  Although the Veteran reported in June 2004 that he had two severe episodes of back pain in the past 12 months where he was hospitalized once for three days and once for seven days, there is no showing of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for IVDS for at least four weeks but less than six weeks during the past 12 months, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted. 

Also there is no showing of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  At most, the evidence reveals forward flexion 0 to 50 degrees out of 90 degrees with pain.  

Although the Veteran has reported that he has functional loss due to weakness, fatigue, incoordination and pain in his lower back with radiating pain into the lower extremities, neither the lay nor medical evidence reflects the functional equivalent of forward flexion of the thoracolumbar spine 30 degrees or less.  During his June 2004 spine examination he reported pain with ranges of motion and pain with walking more than 100 feet or standing more than 5 minutes.

The Veteran is competent to report symptoms like back pain because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that his statements with regard to back pain and functional loss due to such pain are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  These accounts are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 20 percent rating is appropriate for the Veteran's disability.  Consequently, the Board finds that the Veteran's accounts relating to the severity of his low back disability are lacking in credibility.

The Board further finds that there is no showing of ankylosis of the entire thoracolumbar spine.  For definitional purposes, ankylosis is a fixation of the joint. Examination revealed forward flexion 0 to 50 degrees, extension 0 to 20 degrees, lateral flexion 0 to 20 degrees, and lateral rotation 0 to 25 degrees.  Given the ranges of motion reported above, a higher rating is not warranted on this basis.

With regard to neurologic abnormalities, the Board recognizes that the Veteran reports sharp and shooting pain, numbness and radiating pain.  The Board notes that the Veteran was granted service connection for peripheral neuropathy left lower extremity associated with degenerative disc disease (claimed as a back condition), effective February 27, 2004.  

However, the June 2004 neurological examination revealed intact findings for sensory, motor and reflexes.  In November 2004, his neurological function was shown to be very good.  Examination in September 2005 revealed normal tone and strength throughout, mild decreased vibratory sense in the feet, mild decreased light touch sensation on both lateral anterior thighs and position sense and pinprick sensation intact.  Reflexes were trace to 1+ and equal throughout.  The neurologist assessed bilateral meralgia paresthetica and possible mild peripheral polyneuropathy with the most likely cause being underlying diabetes.  

There is no evidence of any other neurologic manifestations associated with the lumbar spine disability which require separate compensable ratings.  Although the Veteran continued to report a worsening of his disability, he failed to appear for his scheduled May 2007, March 2009 and April 2010 examinations.  The Court has held that the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, without his cooperation and participation in additional, more contemporaneous VA lumbar examinations the Board must rely on the information available to assess the current severity of his service-connected disability.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, a rating higher than 20 percent disabling for degenerative disc disease of the lumbar spine is not warranted. 

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his right knee and back disabilities and that the manifestations of the disabilities, including limitation of motion and reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

A compensable rating for right knee disability is denied.  

A rating higher than 20 percent disabling for degenerative disc disease of the lumbar spine is denied.  




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


